DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 3-5, 8, 10-12, and 15 have been amended. Claims 7 and 14 have been cancelled. Claims 1-6, 8-13, and 15 are pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/01/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6, 8, 10-13, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (US 20210289209 A1)

Regarding claim 1, Lee teaches an image decoding method performed by a decoding apparatus, the method comprising: 
deriving a reference block in a reference picture based on a left neighboring block of a current block ([0199] Intra encoding and/or decoding may be performed by using a reference sample of a neighbor block of the current block [0199]); 
deriving a subblock-based temporal merging candidate for the current block based on  the reference block (When the subblock merge mode is applied, a subblock merge candidate list may be generated using motion information (sub-block based temporal merge candidate) of the sub-block collocated to the current sub-block in the reference image and/or an affine control point motion vector merge candidate [0229].); 
deriving an inherited affine candidate for the current block; deriving a constructed affine candidate for the current block ([0606] In configuring an affine merge list, at least one of a sub-block-base partitioned temporal motion information candidate, an inherited affine merge candidate, and constructed affine merge candidate candidates may be included according to information transmitted in a parent level such as an SPS (sequence parameter sets), a PPS (picture parameter sets), an APS (adaptation parameter set), a sub-picture, a slice header, a tile group, a brick, etc.); 
constructing a subblock merge candidate list for the current block including the subblock-based temporal merging candidate, the inherited affine candidate and the constructed affine candidate ([0039] FIG. 13 is a view showing a method of deriving a merge candidate list by using a temporal merge candidate. [0039]; When the subblock merge mode is applied, a subblock merge candidate list may be generated using motion information (sub-block based temporal merge candidate) of the sub-block collocated to the current sub-block in the reference image and/or an affine control point motion vector merge candidate. [0229]);
deriving motion information of sub-blocks of the current block based on the subblock merge candidate list ([0590] In deriving sub-block-based motion information by partitioning a current block on the basis of a sub-block, sub-block-based motion information may be derived on the basis of an affine transform model, and the derived motion information may be added to a merge candidate list.); 
deriving prediction samples for the current block based on motion information of the sub-blocks (derives each prediction sample using each of the derived motion information, and derives the prediction sample of the current block by weighting each of the derived prediction samples. [0230]); and 
generating a reconstructed picture based on the prediction samples ([0152] The decoding apparatus 200 may obtain a reconstructed residual block by decoding the input bitstream, and generate a prediction block. When the reconstructed residual block and the prediction block are obtained, the decoding apparatus 200 may generate a reconstructed block that becomes a decoding target by adding the reconstructed residual block with the prediction block. The decoding target block may be called a current block.).

Regarding claim 3, Lee teaches the image decoding method of claim 1, wherein a position of the reference block is derived based on a motion vector of the left neighboring block ([0199] Intra encoding and/or decoding may be performed by using a reference sample of a neighbor block of the current block [0199]; the prediction block vector may be derived from the left neighboring block and the upper neighboring block of the current block [0243].).

Regarding claim 4, Lee teaches the image decoding method of claim 3, wherein the motion vector for deriving the position of the reference block is fixed to the motion vector of the left neighboring block ([0199] Intra encoding and/or decoding may be performed by using a reference sample of a neighbor block of the current block [0199]; the prediction block vector may be derived from the left neighboring block and the upper neighboring block of the current block [0243].).
 
Regarding claim 5, Lee teaches the image decoding method of claim 1, wherein the deriving the motion information of the sub-blocks of the current block comprises: 
selecting the subblock-based temporal merging candidate from the subblock  merge candidate list; and deriving the motion information of the sub-blocks of the current block based on the subblock-based temporal merging candidate ([0706] For example, when 3 is selected as a merge candidate index, a merge candidate indicated by the merge candidate index of 3 within the merge candidate list may be determined as motion information, and used for motion estimation and motion compensation of an encoding target block.).  

Regarding claim 6, Lee teaches the image decoding method of claim 5, wherein motion information of a target sub-block among the sub-blocks is derived based on motion information of a collocated sub-block for the target sub-block included in the subblock-based temporal merging candidate ([0229] The subblock merge mode may mean a mode that derives the motion information in units of sub-blocks of a coding block (CU). When the subblock merge mode is applied, a subblock merge candidate list may be generated using motion information (sub-block based temporal merge candidate) of the sub-block collocated to the current sub-block in the reference image and/or an affine control point motion vector merge candidate.).

Regarding claim 8, Lee teaches an image encoding method performed by an encoding apparatus, the method comprising: 
deriving a reference block in a reference picture based on a left neighboring block of a current block ([0199] Intra encoding and/or decoding may be performed by using a reference sample of a neighbor block of the current block [0199]); 
deriving a subblock-based temporal merging candidate for the current block based on  the reference block (When the subblock merge mode is applied, a subblock merge candidate list may be generated using motion information (sub-block based temporal merge candidate) of the sub-block collocated to the current sub-block in the reference image and/or an affine control point motion vector merge candidate [0229].); 
deriving an inherited affine candidate for the current block; deriving a constructed affine candidate for the current block ([0606] In configuring an affine merge list, at least one of a sub-block-base partitioned temporal motion information candidate, an inherited affine merge candidate, and constructed affine merge candidate candidates may be included according to information transmitted in a parent level such as an SPS (sequence parameter sets), a PPS (picture parameter sets), an APS (adaptation parameter set), a sub-picture, a slice header, a tile group, a brick, etc.); 
constructing a subblock merge candidate list for the current block including the subblock-based temporal merging candidate, the inherited affine candidate and the constructed affine candidate ([0039] FIG. 13 is a view showing a method of deriving a merge candidate list by using a temporal merge candidate. [0039]; When the subblock merge mode is applied, a subblock merge candidate list may be generated using motion information (sub-block based temporal merge candidate) of the sub-block collocated to the current sub-block in the reference image and/or an affine control point motion vector merge candidate. [0229]);
deriving motion information of sub-blocks of the current block based on the subblock merge candidate list ([0590] In deriving sub-block-based motion information by partitioning a current block on the basis of a sub-block, sub-block-based motion information may be derived on the basis of an affine transform model, and the derived motion information may be added to a merge candidate list.); 
deriving prediction samples for the current block based on motion information of the sub-blocks (derives each prediction sample using each of the derived motion information, and derives the prediction sample of the current block by weighting each of the derived prediction samples. [0230]); and 
generating a reconstructed picture based on the prediction samples ([0152] The decoding apparatus 200 may obtain a reconstructed residual block by decoding the input bitstream, and generate a prediction block. When the reconstructed residual block and the prediction block are obtained, the decoding apparatus 200 may generate a reconstructed block that becomes a decoding target by adding the reconstructed residual block with the prediction block. The decoding target block may be called a current block.).

Regarding claim 10, Lee teaches the image encoding method of claim 8, wherein a position of the reference block is derived based on a motion vector of the left neighboring block ([0199] Intra encoding and/or decoding may be performed by using a reference sample of a neighbor block of the current block [0199]; the prediction block vector may be derived from the left neighboring block and the upper neighboring block of the current block [0243].).

Regarding claim 11, Lee teaches the image encoding method of claim 10, wherein the motion vector for deriving the position of the reference block is fixed to the motion vector of the left neighboring block ([0199] Intra encoding and/or decoding may be performed by using a reference sample of a neighbor block of the current block [0199]; the prediction block vector may be derived from the left neighboring block and the upper neighboring block of the current block [0243].).
 
Regarding claim 12, Lee teaches the image encoding method of claim 8, wherein the deriving the motion information of the sub-blocks of the current block comprises: 
selecting the subblock-based temporal merging candidate from the subblock  merge candidate list; and deriving the motion information of the sub-blocks of the current block based on the subblock-based temporal merging candidate ([0706] For example, when 3 is selected as a merge candidate index, a merge candidate indicated by the merge candidate index of 3 within the merge candidate list may be determined as motion information, and used for motion estimation and motion compensation of an encoding target block.).  

Regarding claim 13, Lee teaches the image encoding method of claim 12, wherein motion information of a target sub-block among the sub-blocks is derived based on motion information of a collocated sub-block for the target sub-block included in the subblock-based temporal merging candidate ([0229] The subblock merge mode may mean a mode that derives the motion information in units of sub-blocks of a coding block (CU). When the subblock merge mode is applied, a subblock merge candidate list may be generated using motion information (sub-block based temporal merge candidate) of the sub-block collocated to the current sub-block in the reference image and/or an affine control point motion vector merge candidate.).

Regarding claim 15, Lee teaches a non-transitory computer-readable storage medium storing image information on instructions causing a decoding apparatus ([0025] According to the present invention, a computer readable recording medium storing a bitstream that is received in an image decoding apparatus, and used for reconstructing a current block included in a current picture) to perform the following steps: 
deriving a reference block in a reference picture based on a left neighboring block of a current block ([0199] Intra encoding and/or decoding may be performed by using a reference sample of a neighbor block of the current block [0199]); 
deriving a subblock-based temporal merging candidate for the current block based on  the reference block (When the subblock merge mode is applied, a subblock merge candidate list may be generated using motion information (sub-block based temporal merge candidate) of the sub-block collocated to the current sub-block in the reference image and/or an affine control point motion vector merge candidate [0229].); 
deriving an inherited affine candidate for the current block; deriving a constructed affine candidate for the current block ([0606] In configuring an affine merge list, at least one of a sub-block-base partitioned temporal motion information candidate, an inherited affine merge candidate, and constructed affine merge candidate candidates may be included according to information transmitted in a parent level such as an SPS (sequence parameter sets), a PPS (picture parameter sets), an APS (adaptation parameter set), a sub-picture, a slice header, a tile group, a brick, etc.); 
constructing a subblock merge candidate list for the current block including the subblock-based temporal merging candidate, the inherited affine candidate and the constructed affine candidate ([0039] FIG. 13 is a view showing a method of deriving a merge candidate list by using a temporal merge candidate. [0039]; When the subblock merge mode is applied, a subblock merge candidate list may be generated using motion information (sub-block based temporal merge candidate) of the sub-block collocated to the current sub-block in the reference image and/or an affine control point motion vector merge candidate. [0229]);
deriving motion information of sub-blocks of the current block based on the subblock merge candidate list ([0590] In deriving sub-block-based motion information by partitioning a current block on the basis of a sub-block, sub-block-based motion information may be derived on the basis of an affine transform model, and the derived motion information may be added to a merge candidate list.); 
deriving prediction samples for the current block based on motion information of the sub-blocks (derives each prediction sample using each of the derived motion information, and derives the prediction sample of the current block by weighting each of the derived prediction samples. [0230]); and 
generating a reconstructed picture based on the prediction samples ([0152] The decoding apparatus 200 may obtain a reconstructed residual block by decoding the input bitstream, and generate a prediction block. When the reconstructed residual block and the prediction block are obtained, the decoding apparatus 200 may generate a reconstructed block that becomes a decoding target by adding the reconstructed residual block with the prediction block. The decoding target block may be called a current block.).

Allowable Subject Matter
Claims 2 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HESHAM K ABOUZAHRA/            Examiner, Art Unit 2486